DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the limitation “conductivizing the second active material layer in the area that does not overlap the second gate electrode” renders the claim indefinite since the term “conductivizing” is not ordinarily used in the art and one of ordinary skill in the art would not understand the meaning of the term.  It is also noted that the specification and claim do not clearly define the term “conductivizing”.  Accordingly, the limitation “conductivizing the second active material layer in the area that does not overlap the second gate electrode” with the term “conductivizing” would render the claim indefinite.  Claims 2-5, which depend from claim 1, are rejected by virtue of their dependencies.  

Claim 2 recites the limitation "the second source electrode".  There is insufficient antecedent basis for this limitation in the claim.  Claim 3, which depends from claim 2, is also rejected by virtue of its dependency.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,978,499 B2 (hereinafter “Patent 499”). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter as claimed in the instant application is obvious variant of the noted claim of Patent 499.
Regarding Claim 6, Patent 499 teaches a display apparatus comprising: a substrate; a pixel driving circuit on the substrate; and a display unit connected with the pixel driving circuit, wherein the pixel driving circuit includes a first thin film transistor and a second thin film transistor, wherein the first thin film transistor includes, a first gate electrode on the substrate, a first active layer spaced apart from the first gate electrode and overlapping at least a part of the first gate electrode, a first source electrode connected with the first active layer; and a first drain electrode spaced apart from the first source electrode and connected with the first active layer, and wherein the second thin film transistor includes, a second active layer on the substrate, and a second gate electrode spaced apart from the second active layer and partially overlapping at least a part of the second active layer, wherein the first gate electrode is disposed between the substrate and the first active layer, the second active layer is disposed between the substrate and the second gate electrode, and the first gate electrode and the second gate electrode are disposed at an opposite side with respect to the second active layer, and wherein the first active layer and the second active layer are disposed on different layers each other (Patent 499, claim 1).  
While Patent 499 does not explicitly recite “wherein the first active layer and the second active layer are disposed on different layers each other”, since Patent 499, claim 1 recites “a first insulating interlayer on the first active layer” and claim 6 recites “the second active layer is disposed on the first insulating interlayer”, it would have been obvious to one of ordinary skill in the art to recognize with the limitation discussed above that the first active layer and the second active layer are disposed on different layers.
Regarding Claim 7, Patent 499 teaches wherein the second active layer is disposed at a same layer as the first source electrode and the first drain electrode (Patent 499, claim 2).  
Regarding Claim 8, Patent 499 teaches further comprising a first insulating interlayer on the first active layer, wherein the first source electrode and the first drain electrode are disposed on the first insulating interlayer and are connected with the first active layer through contact holes (Patent 499, claim 1).  
Regarding Claim 9, Patent 499 teaches each of the first source electrode and the first drain electrode has a recess in the contact holes (Patent 499, claim 3).  
Regarding Claim 10, Patent 499 teaches each of the first source electrode and the first drain electrode directly contacts the first active layer through the contact holes (Patent 499, claim 4).  
Regarding Claim 11, Patent 499 teaches further comprising an etch stopper on the first active layer, wherein the etch stopper is disposed at a same layer as the first insulating interlayer and is formed of a same material as the first insulating interlayer (Patent 499, claim 5).  
Regarding Claim 12, Patent 499 teaches wherein the second active layer is disposed on the first insulating interlayer (Patent 499, claim 6).  
Regarding Claim 13, Patent 499 teaches wherein the second active layer, the first source electrode and the first drain electrode are formed of an oxide semiconductor material (Patent 499, claim 7).  
Regarding Claim 14, Patent 499 teaches wherein at least one of the first active layer and the second active layer includes: a first oxide semiconductor layer; and a second oxide semiconductor layer disposed on the first oxide semiconductor layer (Patent 499, claim 8).  
Regarding Claim 15, Patent 499 teaches further comprising a data line and a driving voltage line, wherein the data line and the driving voltage line are disposed at a same layer as the first gate electrode (Patent 499, claim 9).  
Regarding Claim 16, Patent 499 teaches further comprising: a second insulating interlayer on the first source electrode and the first drain electrode; and a planarization layer on the second insulating interlayer, wherein the display unit is disposed on the planarization layer (Patent 499, claim 10).  
Regarding Claim 17, Patent 499 teaches further comprising a storage capacitor connected with the first thin film transistor, wherein the storage capacitor includes: a first capacitor electrode formed as one body with the first source electrode; and a second capacitor electrode formed as one body with the first gate electrode (Patent 499, claim 11).  
Regarding Claim 18, Patent 499 teaches wherein the storage capacitor further includes a third capacitor electrode spaced from the first capacitor electrode and disposed on the second insulating interlayer (Patent 499, claim 12).  
Regarding Claim 19, Patent 499 teaches wherein the first thin film transistor functions as a driving transistor that drives the display unit (Patent 499, claim 13).  
Regarding Claim 20, Patent 499 teaches wherein the second thin film transistor functions as a switching transistor (Patent 499, claim 14).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2008/0116457 A1; hereinafter “Park”).
Regarding Claim 6, referring to Figs. 5-6 and related text, Park teaches a display apparatus comprising: a substrate (10) (paragraph 30); a pixel driving circuit (101 and 102) on the substrate (paragraph 29); and a display unit (100) connected with the pixel driving circuit (figs. 5-6 & paragraphs 29,50-51), wherein the pixel driving circuit includes a first thin film transistor (101) and a second thin film transistor (102), wherein the first thin film transistor includes, a first gate electrode (20) on the substrate, a first active layer (27a) spaced apart from the first gate electrode and overlapping at least a part of the first gate electrode, a first source electrode (40S) connected with the first active layer; and a first drain electrode (40D) spaced apart from the first source electrode and connected with the first active layer (fig. 6 & paragraphs 30-32), and wherein the second thin film transistor includes, a second active layer (27b) on the substrate, and a second gate electrode (60) spaced apart from the second active layer and partially overlapping at least a part of the second active layer (fig. 6 & paragraphs 30-32), wherein the first gate electrode (20) is disposed between the substrate and the first active layer (fig. 6), the second active layer (27b) is disposed between the substrate and the second gate electrode (fig. 6), and the first gate electrode and the second gate electrode are disposed at an opposite side with respect to the second active layer (27b) (fig. 6), and wherein the first active layer and the second active layer are disposed on different layers each other (fig. 6.  For example, 27a disposed on 22 and 27b disposed on 10 or 27a disposed on 10 and 27b disposed on 22). 

Claims 6-7, 13-14, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki et al. (US 2015/0333089 A1; hereinafter “Yamazaki”).
Regarding Claim 1, referring to at least Figs. 1A-1E, 11A1-11B, and related text, Yamazaki teaches a display apparatus comprising: a substrate (400/4001) (paragraphs 55 and 276); a pixel driving circuit (440/4010 and 450/4011) on the substrate (paragraphs 54 and 276); and a display unit (a display element) connected with the pixel driving circuit (figs. 1E and 11B & paragraphs 126 and 273-277), wherein the pixel driving circuit includes a first thin film transistor (440/4010) and a second thin film transistor (450/4011), wherein the first thin film transistor includes, a first gate electrode (451) on the substrate, a first active layer (404b and 405b) spaced apart from the first gate electrode and overlapping at least a part of the first gate electrode, a first source electrode (455c) connected with the first active layer; and a first drain electrode (455d) spaced apart from the first source electrode and connected with the first active layer (figs. 1A-1E & paragraphs 55,106), and wherein the second thin film transistor includes, a second active layer (404a and 405a) on the substrate, and a second gate electrode (421) spaced apart from the second active layer and partially overlapping at least a part of the second active layer (figs. 1A-1E & paragraphs 55-59,106), wherein the first gate electrode (451) is disposed between the substrate and the first active layer (fig. 1E), the second active layer (404a and 405a) is disposed between the substrate and the second gate electrode (fig. 1E), and the first gate electrode and the second gate electrode are disposed at an opposite side with respect to the second active layer (404a and 405a) (fig. 1E), and wherein the first active layer and the second active layer are disposed on different layers each other (fig. 1E.  For example, 204b and 405b disposed on 402 and 404a and 405a disposed on 400).
Regarding Claim 7, Yamazaki teaches wherein the second active layer is disposed at a same layer (402) as the first source electrode and the first drain electrode (figs. 1A-1E & paragraph 55).
Regarding Claim 13, Yamazaki teaches wherein the second active layer, the first source electrode and the first drain electrode are formed of an oxide semiconductor material (paragraphs 57-58 and 106).
Regarding Claim 14, Yamazaki teaches wherein at least one of the first active layer and the second active layer includes: a first oxide semiconductor layer (404a/404b); and a second oxide semiconductor layer (405a/405b) disposed on the first oxide semiconductor layer (paragraph 106).
Regarding Claim 19, Yamazaki teaches wherein the first thin film transistor functions as a driving transistor that drives the display unit (figs. 11B and 14).
Regarding Claim 20, Yamazaki teaches wherein the second thin film transistor functions as a switching transistor (figs. 11B and 14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829